Citation Nr: 0816210	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-37 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD).  

2.  Entitlement to an initial rating in excess of 30 percent 
for generalized anxiety disorder.  

3.  Entitlement to an initial rating in excess of 10 percent 
prior to March 23, 2007 for back strain.  

4.  Entitlement to an initial rating in excess of 40 percent 
as of March 23, 2007 for back strain.  

5.  Entitlement to service connection for right shoulder 
sprain.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to April 
1995 and from May 1999 to July 1999. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the New York, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).

The Board notes that the disability rating for back strain 
and generalized anxiety disorder were increased during the 
course of this appeal.  The veteran has not withdrawn his 
claims as to these issues; thus the Board finds that they are 
still properly on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) (the claimant will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in controversy where less than the 
maximum available benefit is awarded).  

The Board also notes that the veteran is service connected 
for degenerative changes of the cervical spine and bilateral 
upper extremity radiculopathies.  These issues are not on 
appeal before the Board and the "back strain" on appeal 
does not include these disabilities.  

On a November 2005 physician's questionnaire submitted by the 
veteran, his private physician indicates that in his opinion 
the veteran is unemployable due to his service-connected 
psychiatric condition.  A claim for entitlement to a total 
rating for compensation based upon individual unemployability 
has been reasonably raised by the record.  As this claim has 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  GERD has been primarily manifested by occasional 
heartburn and regurgitation.  Dysphagia and considerable 
impairment of health are not shown.  

2.  Generalized anxiety disorder has been primarily 
manifested by anxiety, depression, mild sleep disturbance, 
constricted affect, irritability, 1-2 panic attacks a week, 
occasional passive suicidal ideation, mild obsessional 
rituals, and feelings of frustration and embarrassment.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood is not shown.  

3.  Prior to March 23, 2007, back strain was primarily 
manifested by pain and occasional muscle spasm.  Significant 
neurological deficit attributable to back strain, forward 
flexion of the thoracolumbar spine less than 60 degrees, a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, and muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour were not shown.  

4.  As of March 23, 2007, back strain has been primarily 
manifested by pain and limited ranges of motion, including 
forward flexion of the thoracolumbar spine to 30 degrees 
after repetitive use.  Significant neurological deficit 
attributable to back strain and ankylosis of the 
thoracolumbar spine are not shown.  

5.  The competent medical evidence of record does not 
attribute the veteran's right shoulder pain to any disability 
other than service-connected radiculopathy to right 
extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent for gastroesophageal reflux disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.114, Diagnostic Code (DC) 7346 (2007).

2.  With reasonable doubt resolved in favor of the veteran, 
the criteria for an initial evaluation of 50 percent, but no 
more, for generalized anxiety disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.130, DC 9400 (2007).

3.  The criteria for an initial evaluation in excess of 
10 percent prior to March 23, 2007 for back sprain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5235 to 5243 
(2007).

4.  The criteria for an initial evaluation in excess of 
40 percent on and after March 23, 2007 for back strain have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5235 to 
5243 (2007).

5.  Right shoulder sprain was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Id.  

Regarding the veteran's claim for service connection, the 
VCAA duty to notify was satisfied by way of a letter sent to 
the veteran in October 2004 that fully addressed all four 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The October 2004 notification letter did 
not include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran.  As the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  
Furthermore, the veteran was given proper notice as to 
degrees of disability and effective dates in a letter sent 
the same month the Court decided Dingess/Hartman and VA 
became aware of its obligation.   

Regarding the claims for higher initial ratings, the veteran 
is challenging the initial evaluations assigned following the 
grants of service connection.  In Dingess, the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  

The veteran was given proper VCAA notice as to his claims for 
service connection for a back condition and psychiatric 
condition in the October 2004 notification letter.  The 
veteran was given proper VCAA notice as to his claim for 
service connection for GERD in an April 2004 pre-rating 
notification letter.  This letter informed the veteran of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  Thus, because the notice that 
was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
private treatment records, and service treatment records.  
There is no indication that any other treatment records exist 
that should be requested, or that any pertinent evidence has 
not been received.  VA examinations were provided in 
connection with these claims.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Ratings

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases such as this, 
involving the assignment of initial ratings following the 
initial award of service connection for GERD, back strain, 
and generalized anxiety disorder, VA must address all 
evidence that was of record from the date of the filing of 
the claims on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  Accordingly, separate ratings may 
be assigned (at the time of the initial rating) for separate 
periods of time based on the facts found.  Id.  This practice 
is known as "staged" ratings.  The Board acknowledges that 
in cases where entitlement to compensation has already been 
established a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

A. GERD

The veteran asserts that GERD is worse than currently 
evaluated.  

The veteran's service-connected GERD is currently evaluated 
as 10 percent disabling under DC 7399-7346.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  The 
use of DC 7399 represents an unlisted disability that 
required rating by analogy to one of the disorders rated 
under 38 C.F.R. § 4.114 (disorders of the digestive system).  
The additional code is shown after a hyphen.  38 C.F.R. 
§ 4.27 (2007).  Here, the veteran's service-connected GERD is 
rated as analogues to a hiatal hernia.  38 C.F.R. § 4.20.

The Board notes that there are diseases of the digestive 
system, particularly within the abdomen, which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14; 38 C.F.R. § 4.113 
(2007).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Diagnostic Code 7346, which contemplates hiatal hernias, 
provides that a 60 percent rating is warranted where there 
are symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 
30 percent rating is warranted where there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder 
pain, productive of considerable impairment of health.  With 
two or more such symptoms of less severity, a 10 percent 
rating is appropriate.  38 C.F.R. § 4.114, DC 7346.

A January 2000 private nurse assessment shows an impression 
of "acid reflux > grade severity."  Regarding 
symptomatology, the assessment notes that the veteran 
reported regurgitation of food at times (no solid food) and 
increasingly frequent heartburn.  The veteran did not have 
dysphagia, melena, or blood in stool.  A July 2002 private 
treatment note shows an impression of GERD/hiatal hernia and 
notes that the veteran had no regurgitation or dysphagia.  He 
did report occasional constipation and gassy feelings.  The 
veteran was reportedly heartburn free on medication with no 
side effects.  

The veteran was afforded a VA examination in July 2004.  
According to the examination report the veteran did not have 
dysphagia, pylorus, nausea, vomiting, or hemoptysis.  The 
veteran did have some epigastric pain in that food comes back 
up.  The diagnosis given was GERD controlled by medication.      

The veteran submitted a statement from his private physician 
dated in September 2004.  The physician wrote that the 
veteran had been his patient for the last several years and 
that he had a history of erosive esophagitis diagnosed by 
upper gastrointestinal endoscopy.  His first endoscopy, from 
March 2000, showed severe erosive esophagitis.  He was put on 
a proton pump inhibitor once a day and this resulted in 
healing of his disease.  The physician states that the 
veteran needs to take proton pump inhibitor daily in order to 
control his acid reflux, and without it he is in severe 
debilitating discomfort from the heartburn. 

According to a September 2004 VA annual comprehensive 
examination report, the veteran had intermittent 
gastrointestinal distress improved with Aciphex.  On 
examination the veteran was positive for stool guiac.  A 
January 2007 VA treatment note states that the veteran was 
experiencing rectal bleeding on and off for a year.  A 
subsequent colonoscopy revealed small internal hemorrhoids.   

An October 2004 VA treatment note states that the veteran had 
an esophagogastroduodenoscopy performed by his private 
physician, and the results showed resolution of esophagitis 
and improvement of GERD symptoms.  The veteran requested 
Aciphex, which reportedly worked well for him and had 
controlled his symptoms.  

A June 2005 VA physician note states that the veteran's GERD 
was doing well with Aciphex.  There is no evidence that the 
symptoms of GERD are worse than the findings reported above 
or that GERD has increased in severity.  

The medical evidence in this case demonstrates that the 
veteran has occasional heartburn and regurgitation, which are 
reportedly controlled by medication.  Otherwise, he appears 
to have no significant complaints.  Arm and shoulder pain are 
shown by the evidence of record; however, these have been 
shown to be related to the veteran's cervical spine 
disability.  There is no medical evidence of dysphagia, 
vomiting, material weight loss, or hematemesis, nor has the 
veteran claimed to experience such symptoms.  

Although it is generally not necessary to meet all of the 
rating criteria for a higher rating, see 38 C.F.R. § 4.21, 
the 10 and 30 percent disability ratings under DC 7346 are 
distinguished only by the number of symptoms present and 
their severity.  Absent a showing of more than occasional 
heartburn and regurgitation, which are controlled by 
medication, (and possibly arm and shoulder pain) the Board 
does not find it appropriate in this case to award a higher 
rating.  None of the medical evidence indicates that the 
veteran's disability is productive of symptoms approaching 
considerable impairment of his health.  As such, a higher 
rating under DC 7346 is not warranted.

The Board has considered whether a higher evaluation may be 
granted under other potentially applicable Diagnostic Codes.  
However, the Board finds no other appropriate Diagnostic Code 
which could be used to award an evaluation in excess of 
10 percent.  

B. Generalized Anxiety Disorder

The veteran asserts that generalized anxiety disorder is 
worse than currently evaluated.  

The veteran's service-connected generalized anxiety disorder 
is evaluated under DC 9400.  The regulations establish a 
general rating formula for mental disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, the criteria and evaluations are as 
follows, in relevant parts:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships - 70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships - 
50 percent.

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events) - 30 percent.

The veteran was given a VA annual comprehensive examination 
in September 2004 and anxiety and depression were noted.  
Later that month, the veteran was afforded a VA psychiatric 
consultation.  At that consultation he reported an ongoing 
state of frustration, irritability, anxiety and 
embarrassment.  He was reportedly friendly and cooperative 
with good emotional and eye contacts.  He was cognitively 
intact and more frustrated and tense than depressed or 
helpless.  The examiner noted that the veteran was not 
psychotic, and was well oriented with good insight and 
judgment.  The Axis I diagnoses given at that consultation 
were adjustment disorder with anxiety, and dysthymia.  The 
Global Assessment of Functioning (GAF) score assigned was 70.  

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 46-47 (4th ed. 1994).  
Although the GAF score does not fit neatly into the rating 
criteria, it is evidence, which the Court has noted the 
importance of in evaluating mental disorders.  See Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  The various GAF scores 
assigned to the veteran will be further discussed below.   
 
In the psychiatrist's impression portion of a November 2004 
VA psychiatry note it states that symptoms and acts related 
to adjustment disorder with anxiety and dysthymia were 
partially controlled with current psychotropic medication 
regimen which was well tolerated.  Specifically, the veteran 
reported a more restful and uninterrupted sleeping pattern 
and that he had been feeling less anxious, less irritable, 
and less embarrassed.  There were no new symptoms, medication 
related complaints, or side effects.  

The veteran was afforded a VA psychiatric examination in 
November 2004.  At that time he again reported an ongoing 
state of frustration, irritability, anxiety, and 
embarrassment.  He also reported that he was suffering from 
insomnia and depression.  Medication reportedly made him 
mellow down and diminished anxiety and depression and he was 
able to sleep better, but the symptoms had not been 
eradicated.  The veteran reported that he gets frustrated 
when his kids talk to him and he cannot hear them and he 
feels down or sad and withdraws sometimes, isolates himself, 
not to be bothered.  He also described feeling startled 
recently and also forgetting a lot.  

Mental status examination revealed that the veteran was 
cooperative, friendly, and had good eye contact.  His 
cognition was intact and he had no psychotic symptoms.  He 
was well oriented with good insight and judgment.  His mood 
was slightly depressed with a mild constricted affect.  He 
described having developed some ritualistic behavior and he 
also described panic attack at times when he could not 
control his emotions and he walks away.  Sleep was improved 
with medication and his anxiety and depression appeared more 
when he gets foot pain and isolates himself and does not 
socialize well.  The Axis I diagnoses given were anxiety 
disorder due to medical condition and dysthymia (moderate).  
The GAF score assigned was 70.  

A September 2005 VA psychiatry note states that mental status 
examination revealed the veteran to be pleasant, cooperative, 
alert and oriented times 3.  There was no evidence of acute 
psychopathology or aggressive self-destructive ideations, 
plan or intent.  Memory and concentration were intact.  The 
diagnosis given was anxiety disorder and a GAF score of 70 
was assigned.  

The veteran has also submitted a Physician's Questionnaire, 
which appears to have been designed by his representative.  
This form was filled out by the veteran's private physician 
and signed in November 2005.  The veteran's private physician 
indicated that he had treated the veteran for 1 year and 
considered himself the veteran's primary care provider 
regarding his psychiatric condition.  He checked boxes 
indicating that in his opinion the veteran had occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, occupational and social impairment with 
reduced reliability and productivity, and occupational and 
social impairment with deficiencies in most areas; but that 
the veteran did not experience total occupational and social 
impairment.  The physician crossed out some of the symptoms 
used to describe these levels of functioning and indicated 
that the most prevalent symptoms were anxiety, anxiety 
attacks, depression and crying secondary to chronic pain.  
The Board is aware that not all symptoms must be shown for an 
increase in disability to be warranted.  See 38 C.F.R. § 4.21 
(2007).  

A November 2005 VA psychiatry note assigns a GAF score of 70 
and states that mental status examination revealed that the 
veteran was pleasant, cooperative, ambulatory, alert and 
oriented times 3.  His speech was clear and coherent and his 
affect full range.  Mood was anxious and dysphoric.  He 
denied suicidal and homicidal ideation.  His memory and 
concentration were both intact and his insight and judgment 
were good.  

The veteran was afforded another VA psychiatric examination 
in February 2006.  At that examination he reported increased 
irritability and getting into more arguments with his wife 
and inability to play with his children due to irritability 
and pain.  He also reported conflicts with supervisors and 
co-workers due to irritability.  His current psychiatric 
complaints included irritability, anxiety, nervousness, panic 
attacks, trouble sleeping, memory difficulties, and mild 
compulsive behavior such as "doing things in 2's."  The 
symptoms were mostly triggered by pain.  The Axis I diagnosis 
given was anxiety due to medical condition, pain, with panic 
attacks and a GAF score of 60 was assigned.  The examiner 
noted that anxiety, nervousness and fear were moderate; panic 
attacks occurred 1-2 times a week, lasting for an hour; sleep 
disturbance occurred every night; and irritability was 
moderate and occurred 2-3 times a day.

Mental status examination revealed that the veteran was 
clean, neatly groomed, and casually dressed.  Psychomotor 
activity was unremarkable, although he was mildly lethargic.  
Speech was spontaneous, hesitant and coherent, and attitude 
was cooperative.  The veteran's affect was constricted and 
his mood anxious and depressed.  Attention was intact and the 
veteran was oriented to time, place and person.  Thought 
process was logical, goal directed, relevant and coherent and 
there were no delusions or hallucinations.  The veteran did 
have passive suicidal ideation, but no homicidal thoughts.  
Regarding judgment, the veteran understood outcome of 
behavior.  He had no inappropriate behavior, he interpreted 
proverbs appropriately, and he had mild obsessive/ritualistic 
behavior (reportedly doing things in 2's).  His impulse 
control was fair.  Memory was reported as normal.  The 
veteran had the ability to maintain minimum personal hygiene 
and had no problem with activities of daily living.    

In comments concerning functional status and quality of life, 
the examiner stated that the veteran's family role is 
deteriorating because chronic pain causes him to be irritable 
with his wife and children.  His inability to perform duties 
due to pain caused him great distress and affected his mood 
and motivation to pursue family activities.  Irritability due 
to pain causes conflicts with his supervisors and co-workers 
and panic attacks interrupted his daily activities as he had 
to take time out to calm down.  Lack of concentration leading 
to forgetfulness affected his communications with his family 
and performing tasks at work.  

Regarding the effects of the veteran's mental disorder on 
social and occupational functioning, in the examiner's 
opinion the veteran had frequent, moderate decreased 
efficiency; occasional, moderate decreased productivity; 
occasional, moderate inability to perform work tasks; and 
frequent, moderate impaired work, family and other 
relationships.  In the examiner's medical opinion 
difficulties in occupational and family functioning were most 
likely caused by or a result of anxiety and the veteran's 
anxiety disorder symptoms such as irritability, worries, 
panic attacks, attention difficulties, and loss of interest 
impair his occupational functioning.  

Subsequent VA treatment notes again show assignment of GAF 
scores of 70.  A January 2007 VA psychiatry note shows Axis I 
diagnoses of generalized anxiety disorder and dysthymic 
disorder - bereavement.  The GAF score assigned was 65.  
Mental status examination reveled that the veteran was calm, 
cooperative, alert and oriented times 3.  His speech was 
clear, relevant and goal-oriented.  There was no evidence of 
acute psychopathology.  The veteran's affect was constricted 
and his mood anxious/dysthymic.  Memory and concentration 
were intact.  The veteran denied any suicidal ideation.  
According to an April 2007 VA psychiatry note, the veteran's 
level of anxiety was under control and was not interfering 
with work.  There was also no persistent depression or 
suicidal ideation.  

After a careful review of the evidence, the Board finds that 
with reasonable doubt resolved in the veteran's favor, a 
50 percent disability evaluation, but no more, is warranted 
for generalized anxiety disorder.  The preponderance of the 
evidence is against a finding that the veteran warrants an 
initial evaluation in excess of 50 percent for generalized 
anxiety disorder at any time throughout the appeal period.  

The Physician's Questionnaire filed out by the veteran's 
private physician in November 2005 indicates that in his 
opinion the veteran had occupational and social impairment 
with reduced reliability and productivity.  Likewise, the 
February 2006 VA examiner opined that the veteran had 
frequent, moderate decreased efficiency; occasional, moderate 
decreased productivity; occasional, moderate inability to 
perform work tasks; and frequent, moderate impaired work, 
family and other relationships.  The examiner's opinion is 
well supported by other findings in the report.  For example, 
the examiner notes that the veteran has a constricted affect, 
passive suicidal ideation, and mild obsessive/ritualistic 
behavior and that his irritability had caused conflicts with 
his wife, supervisors and co-workers.  There is no other 
competent medical evidence of record in significant conflict 
with these findings.  As such, the Board finds that with 
reasonable doubt resolved in favor of the veteran, 
occupational and social impairment with reduced reliability 
and productivity is shown and a 50 percent evaluation for 
generalized anxiety disorder is warranted.  

An evaluation in excess of 50 percent for generalized anxiety 
disorder is not warranted at any time throughout the appeal 
period.  To warrant a higher evaluation, the evidence of 
record would have to show occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  See 38 C.F.R. 
§ 4.130, DC 9400.  Examples of symptoms showing such 
impairment are: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

Illogical, obscure, or irrelevant speech; impaired impulse 
control; spatial disorientation; and neglect of personal 
appearance and hygiene are not shown.  In fact, the veteran's 
speech has been described as coherent, clear, relevant and 
goal-oriented; his impulse control has been described as fair 
and the February 2006 VA examiner noted that there was no 
history of assaultiveness; he has consistently been described 
as oriented times 3; and at his most recent VA examination it 
was noted that he was clean, neatly groomed, and casually 
dressed.  While the veteran may have some difficulty with 
relationships, an inability to establish and maintain 
effective relationships is certainly not shown by the 
evidence of record.  The Board finds it important to note 
that the veteran has continued to maintain employment and is 
married with children. 

The veteran reports having panic attacks, which were 
described in February 2006 as a sudden feeling of an 
"adrenaline rush", fear of losing control; lasting an hour 
and occurring 1-2 times a week.  The Board does not associate 
the type of attacks described by the veteran, with the 
reported frequency and duration, as near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  

As noted above, the veteran reported having passive suicidal 
ideation to the VA examiner in February 2006.  The examiner 
noted that there was no history of suicide attempts, 
described the presence of suicidal thoughts as occasional, 
and commented that the veteran had passive thoughts that he 
wishes his suffering could end.  The veteran has on other 
occasions denied any suicidal ideation.  Mild obsessional 
rituals in the form of doing things in 2's, such as moving 
something 2 times has also been reported.  The February 2006 
VA examiner described this obsessive/ritualistic behavior as 
mild.  Finally, the veteran's reports of irritability causing 
conflict with his wife, supervisors and co-workers could be 
seen as a sign that he has some difficulty in adapting to 
stressful circumstances.  However, the veteran has been able 
to maintain employment and his marriage is still intact.  

Looking at the veteran's episodes of panic, difficulty in 
adapting to stressful circumstances, occasional passive 
suicidal ideation, mild obsessional rituals and all of his 
other symptoms combined (including those not listed in the 
example symptoms in DC 9400), the Board finds that the 
veteran's disability picture more nearly approximates the 
criteria for the 50 percent rating (occupational and social 
impairment with reduced reliability and productivity) than 
for the 70 percent rating (occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood).  See 
38 C.F.R. § 4.130, DC 9400.  As such, an evaluation in excess 
of 50 percent for generalized anxiety disorder is not 
warranted.  See 38 C.F.R. § 4.7.  

The determination that the veteran warrants no more than a 
50 percent evaluation is supported by the medical 
professionals' assignment of GAF scores between 60 and 70.  
GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See 38 C.F.R. § 4.130 (incorporating by reference 
the VA's adoption of the DSM-IV, for rating purposes).  In 
this case, the assignment of scores reflecting mild to 
moderate symptoms and/or some to moderate difficulty in 
social, occupational, or school functioning supports a 
finding that the veteran does not warrant an evaluation in 
excess of 50 percent.  

The Board is aware that in the Physician's Questionnaire, the 
veteran's private physician checked a box indicating that he 
believed the veteran had occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The form filled out 
by the private physician listed the criteria for the 
70 percent disability rating for generalized anxiety disorder 
and the physician checked a "yes" next to a box indicating 
that the veteran had such impairment; although the physician 
did cross out some of the symptoms and the word "judgment."  
The physician indicated that the veteran's most prevalent 
symptoms were anxiety, depression, and pain.  The Board has 
considered this form, but more probative weight has been 
given to the actual findings reported by medical 
professionals after examination.  As discussed above, the 
veteran's overall disability picture, as reported by medical 
professionals, does not rise to the level contemplated by the 
70 percent evaluation.   

C. Back Strain

The veteran asserts that his back strain has been worse than 
evaluated throughout the appeal period.  The veteran has 
continually reported having low back pain.    

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

According to the relevant regulations for spinal 
disabilities, DC 5235 (vertebral fracture or dislocation), 
DC 5236 (sacroiliac injury and weakness), DC 5237 
(lumbosacral or cervical strain), DC 5238 (spinal stenosis), 
DC 5239 (spondylolisthesis or segmental instability), DC 5240 
(ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 
(degenerative arthritis of the spine) (see also, DC 5003), 
DC 5243 (intervertebral disc syndrome) are evaluated under 
the following general rating formula for diseases and 
injuries of the spine (unless intervertebral disc syndrome is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), in relevant 
parts:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward 
flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of 
more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even though 
it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment 
that the range of motion is normal for that 
individual will be accepted.  

Note (4):  Round each range of motion measurement 
to the nearest five degrees.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, DCs 5235 to 5243 (in effect from 
September 26, 2003).  

The veteran is not service connected for intervertebral disc 
syndrome related to his back strain.  In fact, a November 
2004 VA examination report which diagnosed chronic low back 
pain notes that there does not appear to be any symptoms of 
an intervertebral disc syndrome.  Accordingly, DC 5243 
(intervertebral disc syndrome) is not for application in this 
case.  

After a careful review of the evidence the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran warrants an evaluation in excess of 10 percent 
prior to March 23, 2007 and an evaluation in excess of 
40 percent as of March 23, 2007.  

Prior to March 23, 2007

The veteran was afforded a VA examination in November 2004.  
On physical examination the veteran's spine was unremarkable 
and his posture and gait were normal with no atrophy of the 
spine.  The thoracolumbar spine had forward flexion to 90 
degrees, and extension and left and right lateral flexion and 
rotation were all to 30 degrees.  These are all considered 
normal ranges of motion for the thoracolumbar spine.  See 
38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (2).  Although the 
veteran complained that at times he had muscle spasm, he did 
not appear to be having painful motion at the time of the 
examination.  The final diagnosis given was chronic low back 
pain, which appeared at that time to be amenable to 
medication.  

VA treatment notes show that the veteran was receiving 
acupuncture to relieve some of his symptoms.  Chronic lumbar 
sprain was reported as asymptomatic at times and symptomatic 
at other times.  

To warrant an evaluation in excess of 10 percent for this 
period the evidence would have to show separate neurological 
symptomatology attributable to back strain, forward flexion 
of the thoracolumbar spine less than 60 degrees, a combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
Significant neurological deficit attributable to back strain 
is not shown by the competent medical evidence of record.  In 
fact, at the veteran's November 2004 VA examination he denied 
tingling or numbness.  The veteran's gait and posture were 
normal at his VA examination and his spine was reportedly 
unremarkable.  

Regarding range of motion, the November 2004 VA examination 
report shows forward flexion of the thoracolumbar spine to 90 
degrees and a combined range of motion of the thoracolumbar 
spine of 240 degrees.  At the examination the veteran did not 
appear to be in painful motion and there is no other 
indication that the veteran had the requisite functional loss 
for a higher rating as a result of pain or repetitive motion.  
There is no other competent medical evidence of record in 
significant conflict with these findings.  As such, an 
evaluation in excess of 10 percent for back strain prior to 
March 23, 2007 is denied.  The Board is aware that the 
findings reported on the March 23, 2007 VA examination report 
show considerably more disability than the results of the 
November 2004 VA examination report.  Unfortunately, the 
competent medical evidence of record does not show exactly 
when the veteran's disability increased in severity.  The 
first showing of any worsening of his disability is March 23, 
2007, and no sooner.  

As of March 23, 2007

The veteran was afforded a VA spine examination on March 23, 
2007.  On physical examination the veteran had pain and 
weakness in his thoracolumbar spine.  Forward flexion was to 
40 degrees and extension to 10 degrees.  Left and right 
lateral flexion and rotation were all to 20 degrees.  On 
repetitive use, forward flexion was reduced to 30 degrees.  
The veteran reported weekly muscle spasms of the lumbosacral 
spine.

To warrant an evaluation in excess of 40 percent for this 
period the evidence would have to show separate neurological 
symptomatology attributable to back strain or unfavorable 
ankylosis of the entire thoracolumbar spine.  Significant 
neurological deficit attributable to back strain is not shown 
by the competent medical evidence of record.  

Considering ankylosis, the competent medical evidence of 
record does not show that the veteran has this condition 
relating to his spine.  While "ankylosis" may have varying 
meanings in medical terminology, for VA purposes 
"ankylosis" means that a portion of the spine is fixed in 
flexion or extension.  See 38 C.F.R. § 4.71a, DCs 5235 to 
5243, Note 6.  In this case, the competent medical evidence 
shows that the veteran has flexion in his spine.  For 
example, at the veteran's March 2007 VA examination it was 
reported that he had forward flexion of his spine to 
30 degrees after repetitive use.  Accordingly, an evaluation 
in excess of 40 percent is not warranted based on ankylosis.  

There is no other competent medical evidence of record in 
significant conflict with the above findings.  As such, an 
evaluation in excess of 40 percent for back strain as of 
March 23, 2007 is denied.  
 
D. Conclusion

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants 
evaluations higher than those assigned, the Board finds that 
the preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an initial evaluation in 
excess of 10 percent for GERD, an initial evaluation in 
excess of 50 percent for generalized anxiety disorder, an 
initial evaluation in excess of 10 percent prior to March 23, 
2007 for back strain, and an initial evaluation in excess of 
40 percent as of March 23, 2007 for back strain, and there is 
no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) are in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 10 percent evaluation for GERD, the 
50 percent evaluation for generalized anxiety disorder, and 
the 10 and 40 percent evaluations for back strain are clearly 
contemplated in the Schedule and that the veteran's service-
connected disabilities are not so exceptional nor unusual 
such as to preclude the use of the regular rating criteria. 

III. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran asserts that he should be awarded service 
connection for pain in his right shoulder.  A September 2004 
X-ray of the right shoulder reportedly showed no bone or soft 
tissue abnormality of significance.  An October 2004 VA 
contracted consultation report shows an assessment which 
includes chronic right shoulder pain.  It was noted that no 
abnormality of the right shoulder had been identified and 
that the veteran had a good range of motion in the right 
shoulder.  The veteran simply had pain.  Similar findings 
were reported in a November 2004 VA joints examination 
report.  At a June 2006 VA joints examination the veteran 
again reported right shoulder pain.  Right and left shoulder 
ranges of motion were reported as: forward flexion of 
160 degrees, abduction of 160 degrees, external and internal 
rotation of 60 degrees.  These findings are all 20 to 
30 degrees less than normal range of motion.  See 38 C.F.R. 
§ 4.71a, Plate I (2007).    

A current disability is needed in order to award a grant of 
service connection.  See Hickson, 12 Vet. App. at 253.  In 
this case, for service connection to be granted either the 
veteran's right shoulder pain itself would have to be 
considered a disability or the pain would need to be caused 
by a disability such as a right shoulder strain.  Based on 
the competent medical evidence of record, the Board does not 
consider the veteran's right shoulder pain as a 
"disability" for VA purposes, and no current disability 
causing the pain is shown (other than radiculopathy to the 
right upper extremity associated with degenerative changes of 
the cervical spine, which is discussed below).

According to 38 C.F.R. § 4.40, "[d]isability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (emphasis added).  The functional loss "may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion."  Id. (emphasis added.)  In this case, right 
shoulder X-rays were reported as normal and anatomical damage 
is not otherwise shown.  Likewise, pathology for pain causing 
any right shoulder functional loss is not shown.  Given the 
above, the Board finds that the veteran does not have a 
current disability for which service connection could be 
granted; rather, he has a symptom of a disability.  The 
disability causing the symptom of pain has not been 
identified, although some medical evidence suggests that the 
veteran's right shoulder pain is related to his service-
connected radiculopathy to the right upper extremity.  For 
example, a January 2005 VA acupuncture treatment report 
indicates that the veteran's right shoulder pain is secondary 
to right C7-8 radiculopathy.

As the veteran has no current right shoulder disability 
(other than service-connected radiculopathy to the right 
upper extremity), service connection is not warranted for 
right shoulder strain.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim."); Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992).  Although the veteran is 
competent to state that he had and has pain, he is not 
competent to enter a diagnosis of a disability causing his 
pain, as that requires a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

During the course of this appeal, the veteran has received 
acupuncture through VA for some of his musculoskeletal 
complaints.  A December 2004 note by a VA physician in 
connection with this treatment shows an assessment of chronic 
right shoulder sprain.  There is no other indication in the 
record that the veteran has had any right shoulder sprain and 
the Board has given the VA examinations and X-ray reports 
showing no right shoulder abnormalities more probative weight 
than the acupuncture treatment report.  The examinations were 
conducted with the purpose of determining disability and the 
acupuncture treatment sessions conducted with the purpose of 
treating the veteran's symptoms.  Overall, the competent 
medical evidence of record simply does not support a finding 
of a right shoulder disability such as right shoulder sprain.    

The Board is aware that in April 2005 a private physician 
indicated that the veteran's shoulder pain is related to an 
in-service motor vehicle accident and that a November 2004 VA 
spine examination report indicates that the veteran's right 
shoulder pain is more likely than not related to his service.  
While examiners have attributed the veteran's shoulder pain 
to his service, without a current disability service 
connection is not warranted in this case.  See Hickson, 12 
Vet. App. at 253.

The Board notes that service connection is currently in 
effect for radiculopathy to the right upper extremity 
associated with degenerative changes of the cervical spine.  
The pain in the veteran's right shoulder is considered part 
of the radiculopathy to the right upper extremity.  As no 
underlying cause other than radiculopathy has been identified 
for the veteran's right shoulder pain, and the right shoulder 
pain is contemplated in the rating assigned for radiculopathy 
to the right upper extremity, it would not be appropriate to 
award a separate evaluation for the veteran's right shoulder 
pain.  

Accordingly, the Board finds that service connection is not 
warranted.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.





ORDER

An initial rating in excess of 10 percent for GERD is denied.  

An initial evaluation of 50 percent, but no more, for 
generalized anxiety disorder is allowed; to this extent the 
appeal is granted.

Initial ratings for back strain in excess of 10 percent prior 
to March 23, 2007 and 40 percent as of March 23, 2007 are 
denied.  

Service connection for right shoulder sprain is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


